Citation Nr: 0521138	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  96-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for dislocation of the 
eighth and ninth thoracic costovertebral vertebrae with 
secondary lumbosacral strain and discogenic disease at L4-L5 
(thoracic and lumbar spine disability), currently evaluated 
as 20 percent disabling, to include consideration of the 
provisions of 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the veteran's claim of 
entitlement to an increased rating for his thoracic and 
lumbar spine disability.  The veteran perfected a timely 
appeal of this determination to the Board.

When this matter was previously before the Board in February 
2004, it was remanded for further development and 
adjudication.  Because the RO confirmed and continued the 20 
percent rating, this case has been returned has been returned 
to the Board for further appellate consideration.

The extraschedular aspect of the veteran's claim for an 
increased rating for his thoracic and lumbar spine disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection has been in effect for disability 
affecting both the thoracic spine and lumbar spine since May 
25, 1972, and is protected.

2.  The criteria for evaluating spine disorders, in effect 
when the veteran filed a claim for an increased rating for 
his thoracic and lumbar spine disability in April 1992, are 
more favorable to the veteran than the revised criteria that 
became effective September 23, 2002, and September 26, 2003, 
respectively.

3.  The medical evidence shows that the veteran's thoracic 
spine disability is manifested by arthritis with pain on 
motion.

4.  The veteran's intervertebral disc syndrome of the lumbar 
spine is manifested by severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief; 
however, the preponderance of the evidence is against a 
finding that the veteran has pronounced intervertebral disc 
disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, and other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

5.  Since September 23, 2002, the preponderance of the 
medical evidence shows that the veteran's degenerative disc 
disease of the lumbar spine was neither productive of 
incapacitating episodes averaging a total duration of at 
least six weeks annually; ankylosis of the lumbosacral spine; 
nor unfavorable ankylosis of the entire thoracolumbar spine.

6.  Since September 26, 2003, the medical evidence shows that 
the veteran's low back disability was manifested by no worse 
than forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; 
additionally, the preponderance of the medical evidence shows 
his forward flexion of the thoracolumbar spine was not 
limited to 30 degrees or less, and favorable ankylosis of the 
entire thoracolumbar spine was ruled out.

7.  Since September 26, 2003, the veteran neurologic 
impairment of the left lower extremity resulted in no more 
than disability analogous to moderate incomplete paralysis of 
the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
arthritis of the thoracic spine have been met.  38 U.S.C.A. 
§§ 1155, 1159, 5107; 38 C.F.R. §§ 3.102, 3.957, 4.1, 4.2, 
4.7, 4.27, 4.40, 4.45, 4.59, 4.71a; Diagnostic Codes 5003, 
5242, 5291 (2002, 2004).

2.  The criteria for a single, separate, 40 percent 
evaluation, and no more, for intervertebral disc syndrome of 
the lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, 4.123, 4.124a; Diagnostic Codes 5003, 5235-5243, 5285, 
5286, 5292, 5293, 5295, 8520 (2001, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
of entitlement to an increased rating for his thoracic and 
lumbar spine disability, and that the requirements of the 
VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In this regard, the Board notes that the veteran and his 
representative have been afforded a Statement of the Case 
(SOC) and Supplemental Statements of the Case (SSOCs) that 
provided notice of the law and regulations, as well as the 
reasons and bases for the RO's determinations.  By way of 
these documents, as well as the RO's March and October 2003, 
as well as its February 2004 "VCAA" letters, the Board's 
September 2003 "VCAA" letter, and the Board's February 2004 
remand, VA carefully advised him of the information and 
evidence necessary to substantiate his claim and the 
importance of doing so.  Id.  The Board also notes that the 
VA has provided the veteran with the amended criteria for 
rating back disabilities that became effective on September 
23, 2002, and September 26, 2003, respectively, and that the 
RO has initially considered this claim under both sets of 
regulations.  As such, there is no prejudice in the Board 
likewise doing so.  In light of the foregoing, the veteran 
was effectively furnished notice of the type of evidence that 
he needed to send to VA, as well as the types of evidence VA 
would assist him in obtaining, ensuring the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. at 119.  Moreover, he has not asserted that he was 
prejudiced in any way by VA's development of this appeal.  
See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's 
communications to the veteran, whether they were via a 
letters, the SOC, the SSOC, the RO rating actions, the 
Board's remand, or in the numerous letters cited above, when 
cobbled together, see Mayfield, substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying the evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records, as well as private post-service records and 
reports of his care.  In addition, during this lengthy 
appeal, the veteran was afforded six formal VA examinations, 
which were conducted in May 1992, May 1995, September 1997, 
April 2003 and in November 2004 to determine the nature, 
extent and severity of the veteran's thoracic and lumbar 
spine disabilities, to include the impact of these conditions 
on his employability.  Further, his representative has 
submitted written argument in support of his appeal.  

In addition, in the February 2004 remand. the Board 
specifically directed the RO to adjudicate whether the 
veteran's thoracic and lumbar spine conditions warranted 
separate evaluations for disabilities of the thoracic and 
lumbar spine.  Although the RO did not comply with the 
Board's instruction, because the Board has determined that a 
separate compensable rating is warranted for his thoracic 
spine disability, consideration in the first instance of this 
aspect of the veteran's claim for an increased rating will 
not prejudice him because the outcome is favorable, and 
therefore a remand for compliance of the Board's remand 
instructions, pursuant to the holding of the United States 
Court of Appeals for Veterans Claims (Court) in Stegall v. 
West, 11 Vet. App. 268 (1998), is not warranted.  See Evans 
v. West, 12 Vet. App. 22, 30-31 (1998); see also Bernard v. 
Brown, 4 Vet. App. at 394.  In this regard, the Board notes 
that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently upheld the validity of 
38 C.F.R. § 19.9(b)(2), which provides that the Board has the 
authority to consider appeals in light of laws, including but 
not limited to statutes, regulations and court decisions, 
that were not previously considered by the agency of original 
jurisdiction.  See Disabled American Veterans v. Secretary of 
Veterans Affairs,327 F.3d 1339, 1349 (Fed. Cir. 2003).  

In light of the foregoing, and particularly given the Board's 
determinations that the veteran's thoracic spine and low back 
disabilities warrant separate 10 and 40 percent ratings, 
respectively, the Board concludes that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim, or to give his representative another opportunity 
to present additional evidence and/or argument, because the 
essential fairness of the adjudication was maintained.  See 
Mayfield; see also Bernard v. Brown, supra.  In this case, 
the record on appeal demonstrates the futility of any further 
evidentiary development, and in light of the veteran's 
contentions and given the Board's determinations, there is no 
possibility that additional assistance would further aid him 
in substantiating his claims.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Background

In a January 1973 rating decision, the RO granted service 
connection for dislocation of the eighth and ninth thoracic 
costovertebral vertebrae with secondary lumbosacral strain 
and discogenic disease at L4-L5 and assigned a single 20 
percent evaluation under Diagnostic Code 5295, effective May 
25, 1972.  

In April 1992, the veteran filed this claim for an increased 
rating for his thoracic and lumbar spine disability.  In 
support, he reported that his thoracic and lumbar spine 
disability had worsened and requested that he be afforded a 
formal VA examination.

In compliance with the veteran's request, in May 1992, he was 
formally evaluated by VA.  At the outset of his report, the 
physician noted that the veteran's thoracic and lumbar spine 
disability stemmed from an in-service motor vehicle accident.  
During the examination, the veteran complained of having low 
back pain that radiated into his left lower thigh.  In 
addition, he stated that he worked part time as a driver 
approximately 32 hours per week; he explained that he had to 
be careful not to aggravate his low back pain by lifting or 
pulling objects.

The examiner indicated that the veteran was able to walk, 
stand and squat "with some pain."  He had normal lumbar 
lordosis and there was tenderness of the paralumbar 
musculature on the left side with muscle spasm.  Although he 
did not the findings of range of motion studies, he described 
them as normal.  Ankle jerk was positive on both sides and 
straight leg raising was to 80 degrees, bilaterally.  The 
physician diagnosed the veteran as having status post chronic 
lumbosacral strain with a history of trauma, with residual, 
ongoing pain of the left paralumbar musculature with 
radiculopathy to the left lower extremity.  In addition, he 
noted that the veteran was able to work 32 hours a week as a 
driver for the United States Postal Service (USPS).

Based on the findings and conclusions contained in the May 
1992 VA examination report, in a June 1992 rating decision, 
the RO denied the veteran's claim.

In May 1993, the veteran filed a Notice of Disagreement 
(NOD), and in support, filed a report, dated that same month, 
prepared by his private treating physician, Dr. Ritchie J. 
Parrotta.  Dr. Parrotta stated that he had treated the 
veteran for ongoing lumbar, thoracic and cervical spasm.  He 
added that the veteran had chronic and recurrent back 
problems and that he underwent physical therapy and used 
Flexeril and Naprosyn to treat the condition.  

In a February 1994 report, Dr. Parrotta indicated that he had 
seen the veteran for treatment of low back pain.  He reported 
that "periodic" upper and lower back pain during the prior 
year and that X-rays of the thoracic spine revealed 
osteoarthritic changes.  Dr. Parrotta added that during the 
examination the veteran had lower lumbar muscle spasm and 
pain, and that X-rays disclosed osteoarthritic changes.  He 
diagnosed the veteran as having chronic degenerative disease 
of the thoracic and lumbar spine and indicated that he had 
prescribed anti-inflammatory medications and physical therapy 
to treat the condition.

In a May 1995 report, Dr. Parrotta stated that he was 
continuing to treat the veteran for lumbosacral strain pain 
and indicated that he had degenerative disease of the 
lumbosacral strain that had responded well to Naprosyn.  He 
indicated that the veteran had decreased low back range of 
motion and decreased straight leg raise and that he also 
treated that disability with warm compresses.

In May 1995, the veteran was afforded another formal VA 
examination.  At the outset of the report, the examiner 
discussed the veteran's pertinent medical history and noted 
he sustained thoracic and lumbar spine disabilities during 
service.  The examiner also reported that the veteran stated 
that since the May 1992 VA examination, his lumbar pain had 
worsened, and that Naprosyn no longer provided him any 
relief.  He added that due to his lumbar spine disability, 
the veteran had difficulty lifting objects that weighed more 
than 30 to 40 pounds.  In addition, the veteran complained of 
having constant low back pain that was exacerbated by 
lifting, but denied having any bowel sphincter or bladder 
disturbances; he also reported having pain in the lower 
thoracic area.

The examiner indicated that the veteran's back pain radiated 
to the left hip and left thigh on the front and the lateral 
aspect.  He added that the veteran had numbness and burning 
on the front third of the left upper thigh.  In addition, the 
examination disclosed that the veteran had a mild 
paravertebral muscle spasm at L3-L4 and at the L-5 area.  
Range of motion of motion studies revealed that the veteran 
had forward flexion to 95 degrees, backward extension to 35 
degrees, lateral flexion to 40 degrees, right rotation to 35 
degrees, and left rotation to 30 degrees, with objective 
evidence of pain on lateral motion.  The veteran was able to 
walk without difficulty and the sensory examination was 
normal to pin, temperature and touch in his lower 
extremities.  His knee and ankle reflexes were 4+ bilaterally 
active and equal, and there were no sphincter or bowel 
disturbances.

X-rays revealed moderate to marked narrowing of the 
interspace between L5-S1 and minimal degenerative changes of 
the lumbar and thoracic vertebral bodies.  The diagnoses were 
history of trauma to the lumbosacral spine; degenerative 
joint disease of the lumbosacral spine; mild paravertebral 
muscle spasm; and normal neurological examination.  
Subsequent to offering these impressions, the examiner 
commented that the veteran was employed as a truck driver and 
worked 20 to 30 hours per week with no difficulty performing 
his job.

Private treatment records from Newton Medical, dated in 
August 1997, show that the veteran received treatment for 
severe lumbosacral strain; the physician stated that the 
veteran had severe symptoms of lumbar spine pain and muscle 
spasm and recommended that he treat the condition with rest 
and moist heat.  In addition, X-rays revealed that he had 
degenerative disc disease at L2-L3, L3-L4, and L5-S1.

In addition, records of the veteran's care by Dr. Parrotta, 
dated from August to September 1997, show that the veteran 
received treatment for low back and right hip problems.  He 
had restricted range of motion and decreased straight leg 
raising.  Dr. Parrotta him advised not to lift heavy objects 
and recommended that he continue treating the condition with 
Naprosyn and warm compresses.

In September 1997, the veteran was afforded another formal VA 
examination.  At the examination, the veteran reported 
suffering from lumbosacral and right trochanteric pain; to 
treat the right hip pain, the veteran recently received a 
steroid injection, which provided some relief.  He also 
complained of having numbness as well as a burning sensation 
on his right thigh; however, he denied having any bladder or 
bowel incontinence.  The veteran further reported that his 
lumbosacral strain pain had increased during the past two 
years, and that he currently treated the condition by taking 
1,000 mg of Naprosyn each day as well as Tylenol.

The examination revealed that the veteran had loss of lumbar 
spine lordosis, with paravertebral muscle spasm at L-3, L-4, 
and L-5.  Range of motion studies disclosed that he had 
forward flexion to 70 degrees, backward extension to 28 
degrees, lateral flexion bilaterally to 30 degrees, right 
rotation to 28 degrees, and left rotation to 30 degrees.  In 
addition, the examiner commented that there was objective 
evidence of pain on right-sided lateral motion.  The 
neurological examination was normal, as was the evaluation of 
the right hip.  The diagnoses were degenerative disc disease 
at L2-L3, L3-L4, and L5-S1; degenerative joint disease of the 
lumbosacral spine; paravertebral muscle spasm; right hip pain 
with steroid injection for greater trochanteric bursitis of 
the right hip.

That same day, the same examiner also performed a 
neurological examination; his impression was "normal 
neurological examination."

In April 2003, the veteran was afforded another formal VA 
examination.  At the outset of the report, the examiner 
discussed the veteran's pertinent medical history, and noted 
his complaint of chronic daily back pain involving his low 
back, with radiation to his right and left hips; he also 
reported having occasional pain in his thoracic region.  The 
veteran stated that he had had low back and thoracic spine 
problems since service, and reported that he experienced 
flare-ups of the condition approximately two to three times 
per month; he indicated that during these episodes, he leans 
on furniture as he walks.  He further reported that numerous 
activities aggravated his back symptoms, including raking 
leaves, pulling, and lifting heavy objects.  In addition, the 
veteran indicated that, due to his back problems, he had 
difficulty dressing and bathing and was unable to work his 
regular hours, missing 15 to 18 days each year due to the 
condition.

The examiner reported that other than during flare-ups, the 
veteran was able to perform the activities of daily living, 
but that he no longer engaged in deer hunting, dancing, 
baking, bowling and woodworking due to his back pain.  Range 
of motion studies revealed that he had forward flexion to 80 
degrees and backward extension to 20 degrees.  In addition, 
the examiner reported that the veteran grimaced on straight 
leg raise testing, but that during the evaluation, there was 
no palpable muscle spasm.  There was decreased sensation in 
the left lateral thigh and a rectal examination was negative.

Following her physical examination of the veteran, the 
examiner diagnosed him as having residuals of a traumatic 
injury to the thoracic and lumbar spine that was manifested 
by continuing low back pain that had gradually progressed 
through the years.

Private medical records, dated from January 2002 to November 
2003, show that the veteran continued to suffer from thoracic 
and lumbar spine problems with limitation of motion in all 
planes of excursion and that he treated the condition with 
moist heat, Bextra, Flexeril and rest.

Further, records from Dr. Parrotta show that during October 
and November 2003, the veteran received treatment for 
complaints of chronic lumbar spine pain and the examiner 
indicated that the veteran was currently incapacitated due to 
the disability.

A leave chart for 2003 reflects that the veteran missed 34 
days of work due to manifestations of his thoracic and lumbar 
spine disabilities.

As noted in the introduction, in February 2004, the Board 
remanded this matter for further development and 
adjudication.  In addition to noting that the service-
connected disability included thoracic and lumbar spine 
components that should be independently rated, the Board 
determined that the evidence of record was not adequate to 
evaluate the conditions and instructed the RO to afford the 
veteran another formal VA examination.  As such, the Board 
requested that the examiner separate, if possible, the 
symptomatology associated with his service-connected thoracic 
spine and lumbar spine disabilities.  Further, the Board 
directed the RO to consider the former and revised criteria 
for rating back disabilities as well as the provisions of 
38 C.F.R. § 3.321(b)(1); the Board also specifically 
instructed the RO to determine whether a separate rating 
should be assigned for any separate and distinct 
manifestations involving the thoracic and lumbar segments of 
the spine.

In compliance with the Board's remand instructions, in 
November 2004, the veteran was again formally examined by VA.  
The examiner reported that the veteran had thoracolumbar pain 
and radiation of the pain to the left leg, with stiffness but 
without weakness.  The veteran stated that the pain, which 
ranged from moderate to severe, could be intermittent or last 
the entire day.  He indicated that he treated his back 
problems with Flexeril, Tylenol and Celebrex.  The veteran 
further stated that lifting, pushing and pulling led to 
flare-ups, and that he had flare-ups approximately four times 
each month.  During flare-ups, he indicated experiencing 
additional limitation of motion and functional impairment, 
but no malaise, dizziness, numbness, weakness or bowel or 
bladder problems.  He added that he was able to walk 
unassisted by a brace or a cane, and was able to accomplish 
the activities of daily living.  The veteran further reported 
that he was employed as a truck driver and that he worked 40 
hours per week but did not engage in recreational activities.

The examination disclosed that the veteran ambulated with a 
limping gait.  Range of motion studies showed that the 
veteran had forward flexion to 70 degrees, with pain.  He had 
pain with backward extension, as well as right and left 
lateral rotation, each at 25 degrees.  The examiner stated 
that there was limitation of motion of the thoracolumbar with 
pain, fatigue, weakness and lack of endurance following 
repetitive use and during flare-ups; he stated that, during 
those times, the veteran lost approximately 10 degrees of 
forward flexion and lateral flexion and rotation, as well as 
5 degrees of backward extension.  He had muscle spasm from T-
12 to L-4, with tenderness over the area of L4-L5.  There was 
no ankylosis.

The examiner indicated that the veteran's thoracic and lumbar 
spine pain radiated to his left lower extremity.  In 
addition, he reiterated that there was objective evidence of 
pain on motion and muscle spasm, with tenderness in the 
thoracolumbar spine.  Neurological findings include 
intervertebral disc syndrome at L-4, L-5, and S-1.  Further, 
he reported that the veteran experienced incapacitating 
episodes that caused him to lose 14 days of work in the past 
year.  In addition, he observed that the veteran had lost 
almost 40 days of work due to incapacitating episodes that 
occurred in 2003.

The examiner added that the veteran was able to work an 
eight-hour day and intermittently lift and carry 40 to 50 
pound objects.  He was able to stand for 90 minutes to two 
hours and was able to walk 500 feet without flare-ups.  The 
examiner indicated, however, that the veteran was unable to 
climb, bend, stoop or kneel due to his thoracic and lumbar 
spine disability.  The veteran was able to drive but not 
operate heavy machinery.

The diagnoses were lumbosacral strain and traumatic arthritis 
of the lumbosacral strain in L-4, L-5, and S-1, with 
degenerative joint disease of the thoracic and lumbar spine 
on X-ray.  In this regard, he stated that the veteran had 
sciatic non-distribution radiculopathy due to the service-
connected back disability, with radiation to the left 
buttocks and left lower extremity.  He added that there was 
no paralysis, but that the veteran had moderate to severely 
disabling neuritis and neuralgia.

In a November 2004 statement, the veteran indicated that 
although he told the November 2004 VA examiner that he had 
lost 14 days of work due to his thoracic and lumbar spine 
disability, he had in fact lost 18.5 days due to the 
condition, and in support, he submitted a copy of his 2004 
leave chart.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Further, as the Board explained in the February 2004 remand, 
in establishing service connection for dislocation of the 
eighth and ninth thoracic costovertebral vertebrae with 
secondary lumbosacral strain and discogenic disease at L4-L5, 
because the grant specifically included disability of the 
thoracic and lumbar spine, service connection was established 
for disabilities of both segments of the veteran's back.  See 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Because 
the criteria for rating low back disability did not include 
impairment of the thoracic spine, citing the Court's decision 
in Esteban v. Brown, 6 Vet. App. 259 (1994), on remand, the 
Board directed the RO to determine whether a separate 
evaluation was warranted for the veteran's thoracic spine 
disability.  

Although the RO failed to do so, the Board finds that the 
veteran's thoracic spine disability is best evaluated under 
Diagnostic Code 5003, as well as former Diagnostic Code 5291 
and revised Diagnostic Code 5242.  Because the residuals of 
the veteran's in-service traumatic injury to his back are 
service connected and manifested by distinct, non-overlapping 
pathology, i.e., his thoracic and lumbar spine disabilities, 
the Board will evaluate this discrete manifestations.  See 
Baughman; see also Esteban v. Brown, 6 Vet. App. at 261 
(1994) (permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14).

The Board observes that, during the course of this appeal, 
effective September 23, 2002, VA revised the criteria for 
evaluating spinal disorders under Diagnostic Code 5293, 
intervertebral disc syndrome.  67 Fed. Reg. 54,345-54,349 
(2002).  VA again revised the criteria for evaluating spine 
disorders, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (2003).  

In this regard, the Board notes that VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  The Board must apply both the former 
and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the former and revised 
regulations during the course of this appeal.  See VAOPGCPREC 
3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the Federal Circuit, when a new statute is enacted or a 
new regulation is issued while a claim is pending, VA must 
first determine whether the statute or regulation identifies 
the types of claims to which it applies.  If the statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 (2004).

A.  Thoracic spine disability

Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis that is established by 
X-rays:  (1) when there is a compensable degree of limitation 
of motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by X-rays, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is 
deemed to be limitation of motion and warrants the minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 
484, 488 (1991).

Former Diagnostic Code 5291, in effect prior to September 26, 
2003, provided that slight limitation of motion of the dorsal 
(thoracic) segment of the spine warranted a zero percent 
evaluation; a 10 percent evaluation required either moderate 
or severe limitation of motion.  

Here, although range of motion studies of the thoracic spine 
were not performed during this extended appeal period, 
because the evidence clearly shows that the veteran has 
arthritis of the thoracic spine, in light of the Court's 
decision in Lichtenfels and the provisions of 38 C.F.R. 
§ 4.59, a 10 percent rating, i.e., the minimum (and maximum) 
compensable rating, is warranted for this condition under 
hyphenated Diagnostic Code 5003-5291, in effect prior to 
September 26, 2003.  

The Board has considered whether a higher schedular rating is 
warranted under any other former diagnostic code, but finds 
that none is applicable.  Accordingly, an evaluation in 
excess of 10 percent for thoracic spine disability is not 
available under the former regulations.

Under the revised diagnostic criteria, Diagnostic Code 5242, 
which references Diagnostic Code 5003, and when read together 
with 38 C.F.R. § 4.59, provides that degenerative arthritis 
of the spine, here of the thoracic spine, is rated under the 
general rating criteria for limitation of motion.  
Unfortunately, because the record does not contain specific 
range of motion findings for thoracic spine, an evaluation 
higher than 10 percent is not available.  In this regard, the 
Board points out that the current rating criteria do not 
provide for a separate rating for thoracic spine limitation 
of motion, and thus an evaluation higher than 10 percent is 
not available under the amended criteria.

In any event, the Board notes that, the Court in Lichtenfels 
held that where, as here, the evidence shows that the veteran 
has painful motion of the thoracic spine due to degenerative 
arthritis, which is established by X-ray, it is deemed to be 
limitation of motion and warrants the minimum compensable 
rating for the joint, even if there is no actual limitation 
of motion.  As such, under hyphenated Diagnostic Code 5003-
5242, a 10 percent rating, and no more, is warranted since 
September 26, 2003.

In light of the foregoing, the Board finds that the evidence 
supports entitlement to a 10 percent rating for his thoracic 
spine disability.

B.  Low back disability

The veteran's intervertebral disc syndrome has been rated as 
20 percent disabling since service connection was established 
in January 1973, effective May 25, 1972.  In confirming and 
continuing that evaluation during the course of this lengthy 
appeal, which has been pending for more than 13 years, the RO 
has alternatively held that because the range of motion do 
not reflect severe limitation of motion, an evaluation of 40 
percent is not warranted under former Diagnostic Code 5292.  
In addition, the RO has determined that the veteran's 
degenerative disc disease of the lumbosacral spine does not 
warrant a 40 percent rating under former Diagnostic Code 
5295.  Further, although intervertebral disc syndrome has a 
separate code, i.e., former Diagnostic Code 5293 and now, 
current Diagnostic Code 5243, the RO has not specifically 
considered whether a higher rating is warranted under that 
code.  In the April 2005 SSOC, however, the RO concluded, and 
the Board agrees, that given the unique facts of this case, 
the former criteria for evaluating back disabilities are more 
favorable to the veteran.

Former Diagnostic Code 5295 provided that a 20 percent 
evaluation required muscle spasm on extreme forward bending 
and loss of lateral spine motion, and a maximum evaluation of 
40 percent was warranted when the disability was productive 
of severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space or some of the 
above with abnormal mobility on forced motion.  

Further, former Diagnostic Code 5292 provided that a 20 
percent rating required that the veteran had moderate 
limitation of motion of the lumbar spine; a maximum 40 
percent evaluation required severe limitation of motion.  

The veteran's low back disability could also be evaluated 
under former Diagnostic Code 5293, which provided that a 20 
percent evaluation required moderate intervertebral disc 
syndrome, with recurring attacks.  A 40 percent evaluation 
contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
Finally, a maximum evaluation of 60 percent evaluation 
required pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

Under an amendment to the rating schedule effective on 
September 23, 2002, the rating formula for evaluating 
intervertebral disc syndrome was changed.  Under Diagnostic 
Code 5293, as amended, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
twelve months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluation of all other 
disabilities, whichever method results in the higher 
evaluation.  The revised criteria provide that a 20 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
per year.  A 40 percent rating requires that the disability 
be productive of incapacitating episodes having a total 
duration of at least four but less than six weeks per year.  
Finally, a maximum 60 percent rating is available when the 
condition is manifested by incapacitating episodes having a 
total duration of at least six weeks but less than twelve 
weeks per year.

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243, see below), an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly or nearly so.  See 67 
Fed. Reg. 54,345, 54,349 and Note (1) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 and Note (1) (2003)).  

As noted above, effective September 26, 2003, VA again 
revised the criteria for rating spinal disorders.  These 
revisions consist of a new rating formula encompassing such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).  

Under these revisions, a 10 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine, i.e., the 
combined limitation of motion of the thoracic spine and the 
lumbosacral strain, which is greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation may be assigned in cases of unfavorable 
ankylosis of the entire thoracolumbar spine.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to evaluated separately.  
The code section for intervertebral disc syndrome is now 
5243.

Following a review of the veteran's statements and the 
medical findings and conclusions, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's degenerative disc disease of the lumbar spine 
warrants a 40 percent evaluation based on the criteria set 
forth in former Diagnostic Codes 5293 for severe 
intervertebral disc syndrome of the low back with 
intermittent relief.

In reaching this determination, the Board points out the May 
1992 VA examination report reflects that the veteran had 
paravertebral muscle spasm, a positive straight leg raising 
test, and left-sided radiculopathy.  Further, Dr. Parrotta's 
May 1993, February 1994 and May 1995 reports show that the 
veteran continued to suffer from low back pain and muscle 
spasm due to intervertebral disc syndrome.

The Board also observes that the May 1995 VA examination 
report indicates that the veteran complained of having 
constant low back pain that was aggravated by most physical 
activities, and that he was objectively found to have muscle 
spasm at L3-L4 and in the L-5 area.  Further, private medical 
records, dated in August 1997, show that the veteran was 
diagnosed as having severe low back disability and the 
symptoms included severe lumbar spine pain and muscle spasm; 
X-rays performed at that time revealed that he had 
degenerative disc disease at L2-L3, L3-L4, and L5-S1.  
Consistent with the above, when again formally evaluated by 
VA in September 1997, the veteran complained of having severe 
low back pain and the examination revealed that he had loss 
of lumbar spine lordosis with paravertebral muscle spasm at 
L-3, L-4, and L-5, and the examiner diagnosed him as having 
degenerative disc disease at L2-L3, L3-L4, and L5-S1; 
degenerative joint disease of the lumbosacral spine; 
paravertebral muscle spasm; right hip pain with steroid 
injection for greater trochanteric bursitis of the right hip.

Significantly, the Board notes that the medical evidence 
dated to this point, both private and VA, affirmatively shows 
that the veteran's intervertebral disc syndrome was not 
productive of absent ankle jerk or persistent symptoms of 
sciatic neuropathy.

In addition, the April 2003 VA examination report and 
contemporaneous private medical records reflect that the 
veteran reported having chronic, daily, low back pain that 
radiated to his lower extremities, with flare-ups occurring 
approximately two to three times per month, and the veteran 
grimaced on straight leg raise testing.  Further, the 
November 2004 VA examination report indicates that despite 
taking Flexeril, Tylenol and Celebrex, the veteran had 
moderate to severe thoracolumbar pain and radiation of the 
pain to the left leg.  Moreover, most physical activities 
exacerbated his symptoms, and he had flare-ups approximately 
four times each month.  

The April 2003 VA examination further disclosed that the 
veteran ambulated with a limping gait and the examiner stated 
that there was limitation of motion of the thoracolumbar with 
pain, fatigue, weakness and lack of endurance following 
repetitive use and during flare-ups.  Significantly, the 
examiner reported that the veteran had muscle spasm from L-1 
to L-4, which involves four vertebral bodies, with tenderness 
over the area of L4-L5.  Moreover, there was objective 
evidence of pain on motion and muscle spasm, with tenderness 
in the thoracolumbar spine, and neurological findings showed 
that he had intervertebral disc syndrome at L-4, L-5, and S-
1.  In addition, the examiner noted that the veteran had 
sciatic non-distribution radiculopathy due to the service-
connected back disability, with radiation to the left 
buttocks and left lower extremity, with moderate to severely 
disabling neuritis and neuralgia.

In light of the foregoing, the Board finds that the veteran's 
low back disability warrants a 40 percent evaluation under 
former Diagnostic Code 5293.  The Board finds, however, that 
the preponderance of the evidence is against entitlement to a 
60 percent rating under this code.  In this regard, the Board 
reiterates that the evidence shows that the veteran has an 
ankle jerk, and does not reflect that he has pronounced 
intervertebral disc syndrome with persistent, rather than 
recurrent symptoms.

The Board also concludes that an evaluation in excess of 40 
percent was not warranted under any of the other former 
criteria.  In this regard, the Board notes that the maximum 
evaluation under Diagnostic Codes 5292 and 5295 was 40 
percent.  Moreover, there were no other codes under which the 
veteran's disability can be evaluated because since the 
evidence affirmatively demonstrated that the veteran's low 
back disability was not comparable to the residuals of a 
vertebral fracture without cord involvement but with abnormal 
mobility requiring a neck brace (jury mast) (former 
Diagnostic Code 5285), or ankylosis of the whole spine 
(former Diagnostic Code 5286), there is no basis for 
evaluation under any other potentially applicable former 
code.

Given the above findings, the Board reiterates that it agrees 
with the RO that a higher evaluation is not warranted under 
the new criteria.  In this regard, the Board points out under 
the revised general rating formula for diseases and injuries 
of the spine, absent a finding of disability of or comparable 
to ankylosis of the thoracolumbar spine, a schedular 
evaluation in excess of 40 percent is not available.  Indeed, 
given the range of motion findings cited above, the veteran's 
low back disability would not warrant more than a 20 percent 
rating under revised Diagnostic Code 5237.  Thus, even if a 
separate 20 percent evaluation were assigned for his 
neurological impairment affecting his left lower extremity 
that stems from his intervertebral disc syndrome under 
Diagnostic Code 8520, taken together, that would result in a 
combined 36 percent rating.

Similarly, evaluating the veteran's intervertebral disc 
syndrome under revised Diagnostic Code 5243, the Board finds 
that given the evidence of his incapacitating episodes, the 
condition most nearly approximates the criteria for a 40 
percent rating, but no more.  As such, the preponderance of 
the evidence is against a finding that the disability 
warrants a 60 percent rating under the revised criteria.

In sum, under the former regulations the veteran's thoracic 
and lumbar spine disability warrants separate 10 and 40 
percent evaluations, which results in a combined 46 percent 
evaluation.  See 38 C.F.R. § 4.25 (2004).  Further, when 
rounded to the nearest degree divisible by 10, with "final 
5's adjusted upward," it culminates in a combined 50 percent 
schedular evaluation.  Id.  The Board points out, however, 
under the revised regulations, the veteran's thoracic and 
lumbar spine disability would warrant only a single 40 
percent rating under the revised criteria because the 
disability would be evaluated as a single thoracolumbar 
condition.  As such, the former criteria are more favorable 
to the veteran's claim, and it is under that criteria that 
the Board finds that his thoracic and lumbar spine 
disabilities warrant separate 10 and 40 percent evaluations, 
respectively.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for arthritis 
of the thoracic spine is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 40 percent rating for 
intervertebral disc syndrome of the lumbosacral spine is 
granted.

REMAND

Although the veteran perfected filed this claim in April 1992 
and this appeal stems from his challenge to a June 1992 
rating decision, for the reasons set forth below, the Board 
unfortunately finds that, under the law, it has no discretion 
and must remand the extraschedular aspect of the veteran's 
claim.

In the February 2004 remand, the Board specifically 
instructed the RO to consider the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In the April 2005 rating action, a copy of 
which was issued to the veteran as part of the April 2005 
SSOC, however, the RO neither provided the veteran with the 
text of 38 C.F.R. § 3.321 nor considered its provisions.  
Under the circumstances, the Board has no discretion but to 
remand this matter for compliance with the February 2004 
remand instructions.  As the Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).

In remanding this aspect of the veteran's claim, the Board 
notes that it is improper for the Board to address, in the 
first instance, the issue of extraschedular ratings.  See 
Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Floyd v. 
Brown, 9 Vet. App. 88, 94-97 (1996).  Here, as noted above, 
contrary to the Board's specific instruction, on remand, the 
RO did not consider whether an extraschedular rating was 
warranted.  Accordingly, the Board reiterates that it has no 
discretion but to remand this claim for the compliance of the 
February 2004 remand instruction.

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  Following the procedure set forth at 
38 C.F.R. § 3.321(b)(1), the RO should 
adjudicate the matter of whether the 
veteran's claims for an increased rating 
for arthritis of the thoracic spine and 
intervertebral disc syndrome of the 
lumbosacral spine warrant referral to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service for consideration of the 
assignment of an extraschedular rating.

2.  If the benefits sought on appeal are 
not granted the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case that addresses the issues of 
entitlement to an extraschedular rating 
pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) for arthritis of the 
thoracic spine and intervertebral disc 
syndrome of the lumbosacral spine, and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


